DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,554,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 14, 15, 17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al (US Pub 2011/0073838).
Regarding claim 14, Khan (figs. 8-10) teaches a light emitting device comprising:
a first active layer (first conductivity layer 6000, [0074]) on a substrate (substrate 10, [0074]), at least a first portion of the first active layer comprising a first electrical polarity (n-type, [0074]);
a current spreading length ( current spreading length, [0086]); and
a plurality of mesa regions on the first active layer, wherein each mesa region comprises:
at least a second portion (raised portion 6001, [0074]) of the first active layer;
a light emitting region (quantum well 6003, [0074]) on the second portion of the first active layer, the light emitting region having a thickness and being configured to emit light, the emitted light having a target wavelength from 200 nm to 300 nm (wavelength from 200 nm to 400 nm, [0041]), the light emitting region having a dimension (mesa diameter, 25-30 µm, [0086]) parallel to the substrate smaller than twice the current spreading length (current spreading length of 40 µm, [0086]); and
a second active layer (second conductivity layer 6005, [0074]) on the light emitting region, at least a portion of the second active layer comprising a second electrical polarity (conductivity which is different than the first conductivity, [0074]).
Regarding claim 15, Khan teaches wherein the current spreading length is an average distance in a direction parallel to the substrate ([0086]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15

Regarding claim 17, Khan teaches wherein the light emitting region further comprises an electron-hole recombination region (electrons and holes provide a region, [0068]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “…an electron-hole recombination region that is substantially uniform across each of the plurality of mesa regions and the electron-hole recombination region does not have an annular shape” in claim 17 consider functional claim.
Regarding claim 20, Khan teaches the light emitting device of claim 14, wherein the light emitting region comprises a short-period superlattice (superlattice, [0055]).
Regarding claim 21, Khan teaches the light emitting device of claim 20, wherein the short-period superlattice comprises AlxGa1-xN wherein x is from 0 to 1 (AlxInyGa1-x-yN, x=0, y=0,  [0055]).
Regarding claim 22, Khan teaches the light emitting device of claim 14, wherein the light emitting region comprises one or more quantum wells (well layers 17, [0089], fig. 12) and one or more barriers (barrier layers 16, [0089]) adjacent to the quantum wells.
Regarding claim 23, Khan teaches the light emitting device of claim 22, wherein the one or more quantum wells comprises AlxGai-xN wherein x is from 0 to 1 (AlxInyGa1-x-yN, x=0, y=0,  [0055]).
xInyGa1-x-yN, x=1, y=0, [0097]).

Allowable Subject Matter
Claims 16, 18, 19, 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the current spreading length is from 400 nm to 5 microns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/Quoc D Hoang/
Primary Examiner, Art Unit 2892